NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               PETER ALEXANDER JOHANSEN, Appellant.

         Nos. 1 CA-CR 16-0267, 1 CA-CR 16-0274 (Consolidated)
                           FILED 3-23-2017


           Appeal from the Superior Court in Maricopa County
             Nos. CR2013-004792-002, CR2015-101535-001
               The Honorable John Christian Rea, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                           STATE v. JOHANSEN
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Paul J. McMurdie joined.



J O N E S, Judge:

¶1             Peter Johansen appeals his convictions and sentences for two
counts of disorderly conduct, two counts of burglary in the second degree,
and one count of possession or use of dangerous drugs. After searching the
entire record, Johansen’s defense counsel has identified no arguable
question of law that is not frivolous. Therefore, in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
defense counsel asks this Court to search the record for fundamental error.
Johansen was afforded an opportunity to file a supplemental brief in propria
persona but did not do so. After reviewing the record, we find no error.
Accordingly, Johansen’s convictions and sentences are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            On January 10, 2015, Officers Santana and Montenegro, of the
Mesa Police Department, responded to a report that Johansen, who had an
active arrest warrant for a probation violation, was located at a house near
the intersection of 54th Street and Main Street. The officers parked a few
houses west of the target and proceeded on foot.

¶3             Officer Santana immediately observed a green Jeep backed
into the driveway. Officer Santana recognized Johansen sitting in the
driver’s seat, approached the Jeep, and directed Johansen to exit the vehicle.
After Johansen disregarded multiple commands, Officer Santana opened
the driver’s side door and reached into the vehicle to search Johansen for
weapons. Officer Santana then felt the vehicle lurch forward and start



1      “We view the facts in the light most favorable to sustaining the
convictions with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).



                                      2
                           STATE v. JOHANSEN
                            Decision of the Court

down the driveway. Officer Santana held onto the vehicle until it made a
sharp right turn and threw him off.

¶4            Meanwhile, Officer Montenegro, while standing in front of
the Jeep, observed Officer Santana open the driver’s side door. Believing
Officer Santana was attempting to pull Johansen out of the vehicle, Officer
Montenegro proceeded toward the Jeep before realizing it had started
moving forward. Officer Montenegro was able to sidestep the Jeep, which
suddenly veered to the right. Thinking the backend of the vehicle was
going to strike him, Officer Montenegro fired a shot at the Jeep. Johansen
continued driving away from the house toward a friend’s house where he
was later apprehended.

¶5            The State charged Johansen with two counts of aggravated
assault against Officers Santana and Montenegro and alleged Johansen
committed the offenses while on release from confinement. At trial,
Johansen testified on his own behalf. Johansen stated that his sole intention
in driving away from the officers was to avoid arrest for his probation
violation and that he never intended to injure or frighten any of the officers.
Johansen also admitted he was on probation at the time of the offenses
following guilty pleas to three felonies later identified as two counts of
burglary in the second degree and one count of possession or use of
dangerous drugs.

¶6             The jury acquitted Johansen of aggravated assault but found
him guilty of the lesser included offense of disorderly conduct as to each
count. The jury also found the State had proven beyond a reasonable doubt
two aggravating factors: (1) that Johansen was on felony probation at the
time of the offenses; and (2) that the offenses caused physical, emotional, or
financial harm to Officers Santana and Montenegro. Based on Johansen’s
admissions while testifying, the trial court found that Johansen had three
historical prior felony convictions. The court additionally found Johansen
had violated the conditions of his probation by virtue of his disorderly
conduct convictions.

¶7          Johansen’s sentencing and disposition hearings were held
simultaneously. As to the disorderly conduct convictions, the trial court
sentenced Johansen to presumptive, concurrent terms of 3.75 years’
imprisonment.2 Regarding the probation violation, the court revoked


2     Although the trial court identified the disorderly conduct offenses as
dangerous offenses without a concomitant jury finding of dangerousness,



                                      3
                           STATE v. JOHANSEN
                            Decision of the Court

Johansen’s probation and sentenced him to minimum terms of 2.5 years’
imprisonment for two counts of burglary in the second degree and 1.5
years’ imprisonment for one count of possession or use of dangerous drugs.
Although the court ordered the sentences related to Johansen’s probation
violations run concurrent to each other, they were to run consecutive to
those for Johansen’s disorderly conduct convictions.

¶8            Johansen timely appealed. We have jurisdiction pursuant to
A.R.S. §§ 12-120.21(A)(1),3 13-4031, and -4033(A)(1).

                               DISCUSSION

¶9             Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”). A person is guilty of disorderly conduct if, “with intent
to disturb the peace or quiet of a . . . person, or with knowledge of doing so,
such person . . . [r]ecklessly handles, displays or discharges a deadly
weapon or dangerous instrument.” A.R.S. § 13-2904(A)(6). One disturbs
another’s peace through “tumultuous or offensive conduct” or
“threatening, traducing, quarreling, challenging to fight or fighting.” State
v. Gortarez, 103 Ariz. 395, 397 (1968) (citing Platt v. Greenwood, 50 Ariz. 158,
162-63 (1937)) (citation omitted). A dangerous instrument is “anything that
under the circumstances in which it is used, attempted to be used or
threatened to be used is readily capable of causing death or serious physical



that finding was “mere surplusage” as to sentencing in this case, see State v.
Sammons, 156 Ariz. 51, 55 (1988), because the court elected to sentence
Johansen as a repetitive offender under Arizona Revised Statutes (A.R.S.)
section 13-703 (2015), rather than as a dangerous offender pursuant to
A.R.S. § 13-704 (2015). The court acted within its discretion in choosing the
scheme under which it would sentence Johansen. See, e.g., id.; Stokes v.
Schriro, 465 F.3d 397, 402-03 (9th Cir. 2006). In any event, the court
appropriately found Johansen’s disorderly conduct offenses to be
inherently dangerous, as they involved the reckless use of a dangerous
instrument. See A.R.S. § 13-105(13) (2015), -2904(A)(6) (2015); see also State
v. Larin, 233 Ariz. 202, 212-13, ¶ 38 (App. 2013) (holding a jury need not
make a finding of dangerousness where an element of the offense charged
contains an allegation and requires proof of dangerousness) (citations
omitted).

3     Absent material changes from the relevant date, we cite a statute’s
current version.


                                       4
                            STATE v. JOHANSEN
                             Decision of the Court

injury,” A.R.S. § 13-105(12), which may include a vehicle, State v. Venegas,
137 Ariz. 171, 175 (App. 1983).

¶10            Furthermore, “if the defendant commits an additional offense
or violates a condition [of probation], [the court] may revoke probation in
accordance with the rules of criminal procedure.” A.R.S. § 13-901(C). “If
there is a determination of guilt . . . of a [subsequent] criminal offense by a
probationer . . . , no [probation] violation hearing shall be required and the
court shall set the matter down for a disposition hearing at the time set for
entry of judgment on the criminal offense.” Ariz. R. Crim. P. 27.8(e).

¶11           Based upon the record before us, sufficient evidence was
presented upon which a jury could determine beyond a reasonable doubt
Johansen was guilty of the charged offenses. He recklessly handled the Jeep
in a manner that disturbed the peace of the officers and caused them to fear
for their personal safety. Moreover, once Johansen was convicted of the
disorderly conduct offenses, his probation for the three prior felonies could
be automatically revoked.

¶12             All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Johansen
was represented by counsel at all stages of the proceedings and was present
at all critical stages including the entire trial and the verdict. See State v.
Conner, 163 Ariz. 97, 104 (1990) (right to counsel at critical stages) (citations
omitted); State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical
stages). The jury was properly comprised of twelve jurors, and the record
shows no evidence of jury misconduct. See Ariz. Const. art. 2, § 23; A.R.S.
§ 21-102(A); Ariz. R. Crim. P. 18.1(a). At sentencing, Johansen was given an
opportunity to speak, and the trial court stated on the record the evidence
and materials it considered and the factors it found in imposing the
sentences. See Ariz. R. Crim. P. 26.9, 26.10. Additionally, the sentences
imposed were within the statutory limits. See A.R.S. §§ 13-105(22)(b), (c),
-702(D), -703(C), (J), -708(A), (E), -1507(B), -2904(B), -3407(B)(1).

                                CONCLUSION

¶13            Johansen’s convictions and sentences are affirmed.

¶14            Defense counsel’s obligations pertaining to Johansen’s
representation in this appeal have ended. Defense counsel need do no more
than inform Johansen of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).


                                        5
                           STATE v. JOHANSEN
                            Decision of the Court

¶15            Johansen has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.19(a). Upon the Court’s own motion, we also grant Johansen
thirty days from the date of this decision to file an in propria persona motion
for reconsideration.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         6